PARKER, Acting Chief Judge.
Roy G. Joiner appeals the trial court’s order dismissing his petition for writ of error coram nobis for lack of jurisdiction. In dismissing the petition, the *1212trial court relied upon Alachua Regional Juvenile Detention Center v. T.O., 684 So.2d 814 (Fla.1996). Because T.O. dealt with jurisdiction over a petition for writ of habeas corpus and not a petition for writ of error coram nobis, we conclude that T.O. is inapplicable to the present case. When no appeal of the original judgment has been taken, a petition for writ of error coram nobis must be filed in the original trial court that entered the judgment. State v. Woods, 400 So.2d 456, 457 (Fla. 1981); Lamb v. State, 91 Fla. 396, 107 So. 535 (1926); Shurtleff v. State, 738 So.2d 1028 (Fla. 1st DCA 1999), review dismissed, 753 So.2d 566 (Fla.2000). Thus, the trial court had jurisdiction to consider Joiner’s petition and erred in dismissing it. However, we have reviewed each issue Joiner raised in his petition and determine that none of the four issues have merit.
Affirmed.
ALTENBERND and SALCINES, JJ., Concur.